Citation Nr: 1007438	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-07 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from February 1967 to February 1971.  He served as an 
Aircraft Electrical Repairman.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a January 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the Veteran's service-
connection claims for bilateral hearing loss and tinnitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In March 2008, the Veteran submitted additional medical 
evidence to the RO in the form of a hearing test from 
K.U.M.W.  This medical record specifically addresses the 
Veteran's hearing disability, and has not been considered by 
the RO.  No waiver of initial RO consideration is of record, 
and the Veteran's able representative has specifically 
requested that the matters currently on appeal be remanded so 
that the RO may consider this newly submitted evidence.  See 
the January 30, 2010 Informal Hearing Presentation, page 1; 
see also 38 C.F.R. §§ 19.31, 20.1304 (2009).

Without a written waiver of initial RO consideration of the 
additional medical evidence, the Veteran's hearing loss and 
tinnitus claims must be returned to the agency of original 
jurisdiction (AOJ) for readjudication.  See Disabled American 
Veterans v. Principi, 327 F. 3d 1339 (Fed. Cir. 2003) [absent 
a waiver, the Board may not adjudicate a claim based on 
evidence which has not been previously considered by the RO].


	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

After undertaking any additional 
development which it deems to be 
necessary, VBA should readjudicate the 
Veteran's service-connection claims, 
taking into consideration all of the 
evidence of record.  If the benefits 
sought on appeal remain denied, VBA should 
provide the Veteran and his representative 
with a supplemental statement of the case 
(SSOC) and allow an appropriate period of 
time for response.  The case should then 
be returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


